
	

113 HR 222 IH: Frank Buckles World War I Memorial Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 222
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Poe of Texas (for
			 himself, Mr. Cleaver, and
			 Mr. Al Green of Texas) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the World War I Centennial Commission Act to
		  provide for the designation of memorials to the service of members of the
		  United States Armed Forces in World War I, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Frank Buckles World War I Memorial
			 Act.
		2.Designation of
			 memorials to the service of members of the United States Armed Forces in World
			 War I
			(a)Memorial
			 designationsThe World War I
			 Centennial Commission Act is amended—
				(1)by redesignating
			 section 9 as section 11; and
				(2)by inserting after
			 section 8 the following new sections:
					
						9.Designation of
				National World War I Museum and Memorial in Kansas City, Missouri
							(a)In
				generalThe Liberty Memorial of Kansas City at America’s National
				World War I Museum in Kansas City, Missouri, is hereby designated as the
				National World War I Museum and Memorial.
							(b)CeremoniesThe
				Centennial Commission may plan, develop, and execute ceremonies to recognize
				the designation of the Liberty Memorial of Kansas City as the National World
				War I Museum and Memorial.
							10.Establishment of
				National World War I Memorial in the District of Columbia
							(a)Authority To
				establish commemorative workThe World War I Memorial Foundation may
				establish a commemorative work on Federal land in the Reserve on the National
				Mall in the District of Columbia to consist of an appropriate sculptural or
				other commemorative elements to serve as the National World War I
				Memorial.
							(b)Limitation on
				size of memorialThe National
				World War I Memorial may not exceed 0.5 acres in size.
							(c)Compliance with
				standards for commemorative works
								(1)In
				generalChapter 89 of title
				40, United States Code, shall apply to the establishment of the National World
				War I Memorial in the District of Columbia and its environs.
								(2)Exception from
				prohibition on additional commemorative works in reserveSection 8908(c) of title 40, United States
				Code, does not apply with respect to the selection of the site for the National
				World War I Memorial.
								(3)No infringement
				upon existing memorialThe
				site selected for the National World War I Memorial may not infringe upon or
				adversely impact the District of Columbia War Memorial.
								(d)Limitation on
				total costThe total cost to
				design and construct the National World War I Memorial may not exceed
				$10,000,000.
							(e)Deposit of
				excess funds
								(1)Upon
				establishment of memorialIf,
				upon payment of all expenses for the establishment of the National World War I
				Memorial (including the maintenance and preservation amount required by section
				8906(b)(1) of title 40, United States Code), there remains a balance of funds
				received for the establishment of the memorial, the Memorial Foundation shall
				transmit the amount of the balance to the account provided for in section
				8906(b)(3) of such title.
								(2)Upon expiration
				of authority to establish memorialIf, upon expiration of the authority for
				the National World War I Memorial under section 8903(e) of title 40, United
				States Code, there remains a balance of funds received for the establishment of
				the memorial, the Memorial Foundation shall transmit the amount of the balance
				to a separate account with the National Park Foundation for memorials, to be
				available to the Secretary of the Interior or Administrator of General Services
				(as appropriate) following the process provided in section 8906(b)(4) of such
				title for accounts established under section 8906(b)(3) of such title.
								(f)CeremoniesThe Centennial Commission may plan,
				develop, and execute ceremonies to recognize the establishment of the National
				World War I Memorial.
							(g)Reserve
				definedIn this section, the
				term Reserve has the meaning given that term in section 8902(a)(3)
				of title 40, United States
				Code.
							.
				(b)Table of
			 contentsThe table of contents in section 1(b) of such Act is
			 amended by striking the item relating to section 9 and inserting the following
			 new items:
				
					
						Sec. 9. Designation of National World War
				I Museum and Memorial in Kansas City, Missouri. 
						Sec. 10. Establishment of National World
				War I Memorial in the District of Columbia. 
						Sec. 11. Prohibition on obligation of
				Federal
				funds.
					
					.
			
